Citation Nr: 0414421	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne of 
the chest and trunk, and seborrheic dermatitis of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to July 
1971, and from June 1991 to October 1991, with reserve duty 
in the interim.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO denied a rating in excess of 10 percent for acne 
of the chest and trunk, and seborrheic dermatitis of the 
scalp.  The veteran filed a notice of disagreement (NOD) in 
November 2002, and a statement of the case (SOC) was issued 
in June 2003.  The veteran filed a substantive appeal in 
August 2003.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board finds that specific additional development of the 
claim on appeal is warranted.

The veteran contends that his service-connected acne of the 
chest and trunk, and seborrheic dermatitis of the scalp are 
more severe than the current rating indicates. He most 
recently underwent a VA examination in connection with the 
claim on appeal in June 2001.  The Board points out that, 
effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(2002), (codified at 38 C.F.R. § 4.118).  When the legal 
authority (statute(s) and regulation(s)) governing 
entitlement to any benefit sought on appeal is revised during 
the pendency of the appeal, the general rule is that the 
revised version applies as of the effective date of the 
change.  See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  In this case, 
while the veteran and his representative have received notice 
of the new governing criteria through the June 2003 SOC, VA 
has not examined the veteran's service-connected disability 
in light of the new criteria.  As adjudication of the claim 
must involve consideration of both the former and revised 
criteria of the applicable diagnostic code(s) under 38 C.F.R. 
§ 4.118, with due consideration given to the effective date 
of the change in criteria, the RO should arrange for another 
examination of the veteran to obtain findings responsive to 
both the former and revised criteria. 

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim on 
appeal.  See 38 U.S.C. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A                   § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 ____, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA medical 
examination by a dermatologist for 
evaluation of his acne of the chest and 
trunk, and seborrheic dermatitis of the 
scalp.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion as to  the 
severity of the veteran's acne of the 
chest and trunk, and seborrheic 
dermatitis of the scalp.  The examiner 
should specifically render findings in 
accordance with pertinent former and 
revised rating criteria for evaluation of 
the condition.  In particular, with 
regard to the former criteria, the 
examiner should comment upon the 
existence, and frequency (or extent, as 
appropriate) of exudation, itching, 
ulceration, lesions, and/or crustation, 
as well as whether the condition is 
markedly disfiguring, exceptionally 
repugnant, or results in systemic or 
nervous manifestations. 

With respect to the revised criteria, the 
examiner should address whether the skin 
disorder affects 20 to 40 percent of the 
entire body, or 20 to 40 percent of 
exposed areas affected, or systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs has been required 
for a total duration of 6 weeks or more, 
but not constantly, during the past 12-
month period; or affects more than 40 
percent of the entire body, or more than 
40 percent of exposed areas affected, or 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs has been required 
during the past 12-month period. 
With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurements of the length and width of 
the scars, as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.  If the veteran's 
scars are to the head, face, or neck and 
are considered disfiguring, the examiner 
should, consistent with the revised 
criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involve a gross 
distortion or asymmetry of one, two, or 
three or more features, or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips). 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

5.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
6.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the issue of a 
rating in excess of 10 percent for acne 
of the chest and trunk, and seborrheic 
dermatitis of the scalp, in light of all 
pertinent evidence and legal authority.  

8.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).







This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



